ROBERT L. BLAND, Judge.
Claimant Clarence Queen seeks an award in this case for the sum of $49.27 to reimburse him for that amount of money paid for the necessary repairs made to his automobile after an accident which occurred July 2, 1945, on state route No. 33, near Pricetown, in Lewis County, West Virginia.
On the above date a truck was wrecked on the highway. Claimant had parked his 1939 Chevrolet automobile, bearing West Virginia license No. 70-272, on the opposite side of the road in order to assist the occupants of the wrecked machine to extricate themselves from it. When state road commission truck No. 730-19 approached the scene of the accident it stopped a few feet behind claimant’s parked machine. Subsequently state road commission truck No. 730-89, following, struck the first mentioned state truck and drove it into claimant’s car, causing the damages thereto for which the claim is made.
The state road commission concurs in the claim and it is approved by an assistant attorney general as one for which the state as a sovereign commonwealth should properly make compensation.
*144Claimant’s automobile was sufficiently parked off the highway. Respondent admits that the operators of the state trucks were at fault. The claimant should not be obliged to bear the loss of the money which he has paid for the repair of his car.
Under all the facts disclosed by the record, which was prepared and submitted to this court by the state road commission, we are of opinion to, and do, find that the claim is just and proper and that an appropriation should be made by the Legislature for its payment.
An award is, therefore, made in favor of claimant Clarence Queen for forty-nine dollars and twenty-seven cents ($49.27).